



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hakimzadah, 2021 ONCA 389

DATE: 20210603

DOCKET: C68524

Simmons, Gillese and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohammed Hakimzadah

Appellant

Craig Zeeh, for the appellant

Hannah Freeman, for the respondent

Heard and released orally: May
    27, 2021 by video conference

On appeal from the sentence imposed on April
    27, 2020 by Justice Robert F. Goldstein of the Superior Court of
    Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of five counts of
    counselling the commission of an offence that was not committed; one count of counselling
    the murder of his wife; one count of counselling the transfer of a firearm; one
    count of counselling trafficking in cocaine; one count of counselling commission
    of public mischief; and one count of counselling the murder of his wifes
    family law lawyer.

[2]

The appellant was sentenced to a total of nine
    years imprisonment less six years credit for pre-sentence custody, leaving a
    remaining sentence of three years imprisonment. He seeks leave to appeal
    sentence.

[3]

We reject the appellants submission that the
    sentencing judge failed to sufficiently alert counsel of his intention to
    consider imposing a longer sentence than the seven-and-a-half-year sentence proposed
    by the Crown or that he failed to adequately explain his reasons for imposing a
    nine-year sentence.

[4]

The sentencing judge alerted counsel that he was
    considering imposing a sentence higher than that sought by the Crown. In doing
    so, the sentencing judge indicated his concern that this was not simply a case of
    counselling murder in a domestic context. Rather, it was a case in which the
    appellant also wanted his wifes lawyer to be murdered on University Avenue in
    front of the courthouse. In our view, that was sufficient notice that the
    sentencing judge considered both the range and the specific sentence proposed
    inadequate.

[5]

As for his explanation for exceeding the
    sentence suggested, the sentencing judge explicitly rejected any suggestion by
    counsel that the appellant had abandoned his plans to arrange that two murders
    be committed.

[6]

Moreover, the sentencing judge concluded,
    correctly in our view, that the range identified by counsel did not account for
    the significantly aggravating feature of counselling not only the murder of his
    wife but also the murder of his wifes counsel.

[7]

We also reject the appellants submission that the
    sentence imposed was demonstrably unfit, being outside a well-established three-to-eight-year
    range of sentences for counselling murder in the domestic context, or that it
    failed to account for the fact that the appellant was a first offender.

[8]

As we have said, these offences put multiple persons
    at risk, including a justice system participant. They were egregious offences
    that merited the sentence imposed.

[9]

Leave to appeal sentence is granted but the
    sentence appeal dismissed.

Janet
    Simmons J.A.

E.E.
    Gillese J.A.

Grant
    Huscroft J.A.


